Order, Supreme Court, New York County (Robert H. Straus, J.), entered on or about June 20, 2007, which denied defendant’s motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of the application. Defendant’s record of increasingly serious crimes, along with his illegal reentry into the United States and resumption of drug trafficking after being deported for such activity, outweighed evidence of his rehabilitation while incarcerated (see People v Alcaraz, 46 AD3d 253 [2007]). In denying resentencing, the court properly considered the totality of circumstances and did not rely solely on defendant’s advantageous plea bargain (see People v Jones, 50 AD3d 282 [2008]). Concur—Saxe, J.E, Catterson, McGuire, Acosta and DeGrasse, JJ.